—In a proceeding pursuant to CPLR article 75 to vacate an arbitration award, the petitioner appeals from a judgment of the Supreme Court, Suffolk County (Underwood, J.), entered August 17, 1988, which dismissed the petition.
Ordered that the judgment is affirmed, with costs.
The arbitrator made his award pursuant to an arbitration clause in the collective bargaining agreement which gave him powers broad enough to void the disputed amendment to the agreement after finding that there had been no meeting of the minds with regard to that amendment (see, Matter of Town of Callicoon [Civil Serv. Employees Assn.], 70 NY2d 907; Stoianoff v New Am. Lib., 148 AD2d 600). Inasmuch as this conclusion did not violate a strong public policy, was rational, and clearly not in excess of a specifically enumerated limitation on the arbitrator’s power, it may not be vacated (see, Matter of Town of Callicoon [Civil Serv. Employees Assn.], supra). Lawrence, J. P., Kunzeman, Rosenblatt and Miller, JJ., concur.